Exhibit 10.46

FIFTH AMENDMENT
TO CERTAIN OPERATIVE AGREEMENTS

 

 

THIS FIFTH AMENDMENT TO CERTAIN OPERATIVE AGREEMENTS dated as of September 12,
2002 (this "Amendment") is by and among PERFORMANCE FOOD GROUP COMPANY, a
Tennessee corporation (the "Lessee" or the "Construction Agent"); WELLS FARGO
BANK NORTHWEST, NATIONAL ASSOCIATION (as successor to First Security Bank,
National Association), a national banking association, not individually (in its
individual capacity, the "Trust Company"), but solely as the Owner Trustee under
the PFG Real Estate Trust 1997-1 (the "Owner Trustee", the "Borrower" or the
"Lessor"); the various banks and other lending institutions which are parties
hereto from time to time as lenders (subject to the definition of Lenders in
Appendix A to the Participation Agreement (hereinafter defined), individually, a
"Lender" and collectively, the "Lenders"); WACHOVIA BANK, NATIONAL ASSOCIATION
(as successor to First Union National Bank), a national banking association
("First Union"), as the agent for the Lenders and respecting the Security
Documents, as the agent for the Lenders and the Holders, to the extent of their
interests (in such capacity, the "Agent"); the various banks and other lending
institutions which are parties to the Participation Agreement from time to time
as holders of certificates issued with respect to the PFG Real Estate Trust
1997-1 (subject to the definition of Holders in Appendix A to the Participation
Agreement, individually, a "Holder" and collectively, the "Holders").
Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings set forth in Appendix A to the Participation Agreement.

 

W

I T N E S S E T H:



 

WHEREAS, the parties to this Amendment are parties to that certain Participation
Agreement dated as of August 29, 1997 (as previously amended, the "Participation
Agreement) and certain of the parties to this Amendment are parties to the other
Operative Agreements relating to a lease facility (the "Facility") that has been
established in favor of the Lessee.



WHEREAS, the parties to this Amendment desire to extend the Expiration Date and
the expiration date for the final Renewal Term to June 9, 2005.



WHEREAS, the parties to this Amendment desire to amend Schedule 1.1 of the
Credit Agreement to reflect the current status of such schedule after recent
assignments made by Hibernia National Bank to the Lenders and after the purchase
of the Property described in Lease Supplement No. 4.



NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:



 

PART I

PARTICIPATION AGREEMENT



1.1 Appendix A to the Participation Agreement is hereby amended to modify the
following defined term in its entirety as follows:



"Expiration Date" shall mean either (a) the Basic Term Expiration Date or (b) to
the extent there are one or more Renewal Terms and the Lessee elects in
accordance with the terms and provisions of Article XX of the Lease the Purchase
Option or the Sale Option at the end of any such Renewal Term, then the
Expiration Date shall be the date on which the final Renewal Term expires;
provided, in no event shall the Expiration Date be later than June 9, 2005,
unless such later date has been expressly agreed to in writing by each of the
Lessor, the Lessee, the Agent, the Lenders and the Holders.



1.2 Appendix A to the Participation Agreement is hereby amended to add the
following defined terms in the appropriate alphabetical order:



"PFG 2000 Agent" shall mean the Agent (as such term is defined in the PFG 2000
Participation Agreement).



"PFG 2000 Lease Financing" shall mean the financing transaction made available
to the PFG Lessees pursuant to the (a) PFG 2000 Participation Agreement and
(b) the other Operative Agreements (as such term is defined in the PFG 2000
Participation Agreement).



"PFG 2000 Lessees" shall mean each Lessee (as such term is defined in the PFG
2000 Participation Agreement).



"PFG 2000 Owner Trustee" shall mean the Owner Trustee (as such term is defined
in the PFG 2000 Participation Agreement).



"PFG 2000 Participation Agreement" shall mean the Participation Agreement dated
as of June 9, 2000 (as amended, restated, supplemented or otherwise modified
from time to time, among the various entities which are parties thereto from
time to time, as construction agents and lessees thereunder; Wells Fargo Bank
Northwest, National Association (formerly known as First Security Bank, National
Association), as Owner Trustee under the PFG Real Estate Trust 2000-1; the
various banks and other lending institutions which are parties thereto from time
to time, as holders thereunder; the various banks and other lending institutions
which are parties thereto from time to time, as lenders thereunder; and Wachovia
Bank, National Association (as successor to First Union National Bank), as the
agent for such lenders, and respecting the security documents thereunder as the
agent for such lenders and such holders to the extent of their interest.



1.3 Appendix A to the Participation Agreement is hereby amended to modify in its
entirety the pricing grid in the definition of "Applicable Percentage." The new
pricing grid is as follows:



 

 

 

 

Pricing

Level

 

 

 

 

Leverage Ratio



Applicable

Percentage

for

Eurodollar Loans

Applicable

Percentage for

Eurodollar

Holder Advances

Level I

> .50 to 1.0

0.750%

1.500%

Level II

>.40 to 1, but < .50 to 1.0

0.625%

1.400%

Level III

>.30 to 1, but < .40 to 1.0

0.500%

1.250%

Level IV

<

.30 to 1.0

0.425%

1.175%



 

PART II

LEASE AGREEMENT



The second paragraph of Section 2.2 of the Lease Agreement is hereby amended in
its entirety as follows:



To the extent no Default or Event of Default has occurred and is continuing, and
if Lessee has not provided written notice to Lessor and the Agent at least one
hundred twenty (120) days prior to the first day of the applicable Renewal Term
of its determination to exercise its purchase option or sale option under
Article XX hereof, the term of this Lease for each Property shall be
automatically extended for up to three additional terms (each, a "Renewal
Term"), each of the first two of such Renewal Terms to be of one year"s duration
and the third such Renewal Term to extend to June 9, 2005, unless a later
expiration date for such third Renewal Term has been expressly agreed to, at the
request of Lessee, in writing by each of Lessor, the Agent, the Lenders and the
Holders in their sole discretion. As a point of clarification, the first such
Renewal Term shall commence as of the Basic Term Expiration Date.
Notwithstanding the foregoing, Lessor and Lessee hereby agree and acknowledge
that any exercise or attempted exercise by Lessee of its Purchase Option or Sale
Option under Article XX hereof occurring prior to September 1, 2002 is hereby
revoked and shall be of no force or effect, it being agreed that the term hereof
has been extended for the third and final Renewal Term described above.



 

PART III

CREDIT AGREEMENT



Schedule 1.1 of the Credit Agreement is hereby amended in its entirety as set
forth in Exhibit A to this Amendment.





PART IV
SECURITY AGREEMENT



4.1 Section 23 of the Security Agreement is amended by adding the following
phrase at the beginning of the first paragraph of such Section 23:

Subject to the second paragraph of this Section 23,

4.2 Section 23 of the Security Agreement is amended by adding the following
paragraph at the end of such Section 23:

Notwithstanding the foregoing provisions of this Section 23 or any other
provision of any Operative Agreement, PFG has not granted and PFG shall not be
deemed to have granted, any security interest in any inventory or receivable
except for inventory and/or receivables which have been conveyed or transferred
to the Borrower or which have been acquired with Advances. In addition, PFG
covenants that it has not, and that PFG shall not at any time, use any Advance
to acquire or finance any inventory and/or receivable for itself, as a part of
the Trust Property or otherwise. The Agent acknowledges its obligations pursuant
to Section 14.12 of the Participation Agreement with respect to the prior
sentence.

 

PART V

MISCELLANEOUS



5.1 This Amendment shall be effective upon satisfaction of the following
conditions:



(a) execution and delivery of this Amendment by the parties hereto and execution
and delivery of such other documents, agreements or instruments deemed necessary
or advisable by the Agent;



(b) receipt by the Agent of a certificate of a secretary or an assistant
secretary of the Lessee (in form and in substance reasonably satisfactory to the
Agent) certifying that a resolution has been adopted by the Lessee"s Board of
Directors approving and authorizing the execution, delivery, and performance of
this Amendment and certifying as to the incumbency of the officer of the Lessee
executing this Amendment;



(c) receipt by the Agent of an officer"s certificate of the Lessee certifying
that no Default or Event of Default shall have occurred and be continuing and
certifying that the representations and warranties of the Lessee set forth in
the Participation Agreement are true and correct (except for any such
representations and warranties which relate solely to an earlier time);



(d) receipt by the PFG 2000 Agent of all amounts due and owing by the PFG 2000
Lessees and/or the PFG 2000 Owner Trustee in connection with the PFG 2000 Lease
Financing; and



(e) receipt by the appropriate parties of the fees and expenses incurred by the
Agent or otherwise incurred by Wachovia Bank, National Association (as successor
to First Union National Bank) (including without limitation legal fees and
expenses) in connection with (A) the negotiation, preparation, execution and
delivery of this Amendment, (B) the transactions contemplated herein, (C) any of
the other Operative Agreements and/or (D) other transactions intended for PFG
and/or its Affiliates.



5.2 Except as modified hereby, all of the terms and provisions of the Operative
Agreements (including Schedules and Exhibits) shall remain in full force and
effect.



5.3 The Lessee agrees to pay all reasonable costs and expenses of the Agent in
connection with the preparation, execution and delivery of this Amendment,
including without limitation the reasonable fees and expenses of Moore & Van
Allen, PLLC.



5.4 This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original and it shall not be
necessary in making proof of this Amendment to produce or account for more than
one such counterpart.



5.5 This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with the laws of the State of North
Carolina.



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

PERFORMANCE FOOD GROUP COMPANY, as the Construction Agent and as the Lessee

By:

Name:

Title:

 

 

 

[signature pages continue]

 

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION (as successor to First Security
Bank, National Association), not individually, but solely as the Owner Trustee
under the PFG Real Estate Trust 1997-1

By:

Name:

Title:

 

 

 

[signature pages continue]

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION (as successor to First Union National Bank),
as a Holder, as a Lender and as the Agent

By:

Name:

Title:

 

 

 

[signature pages continue]

 

 

SUNTRUST BANK, ATLANTA, as a Holder and as a Lender

By:

Name:

Title:

By:

Name:

Title:

 

 

 

[signature pages continue]

 

 

BANK ONE, NA, as a Lender

By:

Name:

Title:

 

 

 

[signature pages end]

 

 

Exhibit A

Schedule 1.1

 

 

 

 

Tranche A Commitments

 

Tranche B Commitments

Name and Address of Lenders

Amount

Percentage

 

Amount

Percentage

           

Wachovia Bank, National Association

(as successor to First Union National Bank)

c/o Wachovia Securities, Inc.

301 South College Street, TW-17

Charlotte, North Carolina 28288-0174

Attention: Van Jones

Telephone: (704) 383-6787

Telecopy: (704) 383-8108

$15,061,557.05

47.81%

 

$2,223,054.07

69.00%

SunTrust Bank, Atlanta

25 Park Place

Mail Code 118

Atlanta, Georgia 30303

Attention: Mr. Brian K. Peters

Telephone: (404) 827-6118

Telecopy: (404) 658-4905

$7,492,077.88

23.78%

 

$998,893.77

31.00%

Bank One, NA

153 West 51st Street, 6th Floor

New York, New York 10019

Attention: Andrea S. Kantor

Telephone: (212) 373-1023

Telecopy: (212) 373-1180

$8,949,855.13

28.41%

 

$0.00%

0.00%

Total

$31,503,490.06

100.00%

 

$3,221,947.84

100.00%

 

 